                Case: 15-11005      Doc: 83      Filed: 09/09/20   Page: 1 of 1



Dated: September 9, 2020

The following is ORDERED:




                     IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE WESTERN DISTRICT OF OKLAHOMA

In re:                                      )
                                            )         Case No. 15-11005-JDL
Tracy Lee Green and                         )         Ch. 13
Jamie Alan Brown,                           )
                                            )
                       Debtors.             )

                          ORDER DIRECTING CASE BE CLOSED

         This case came on for hearing September 9, 2020, pursuant to the Court’s Order

to Show Cause [Doc. 79] why this case should not be closed without a discharge being

granted to Tracy Lee Green and Jamie Alan Brown. Linda Ruschenberg, attorney for the

Chapter 13 Trustee, appeared at the hearing. Neither Debtors nor their counsel appeared

at the hearing.

         For the reasons stated on the record in open court, the Clerk of the Court is directed

to close this case without the entry of a discharge being granted to Debtors for failure to

file a Certification of Completion of Post-Petition Instructional Course concerning personal

financial management as required to obtain a discharge under 11 U.S.C. § 1328(g)(1).

                                                ###
